                                      Case 18-19183-EPK                  Doc 43            Filed 11/08/18    Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                 www.flsb.uscourts.gov
                                                     CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                                  Original Plan
                             2nd                                       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                        Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Robert William Shiel, Jr.                            JOINT DEBTOR:                                       CASE NO.: 18-19183-EPK
SS#: xxx-xx- 0807                                               SS#: xxx-xx-
I.          NOTICES
            To Debtors:          Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                 and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                 Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                 filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:        Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                 be reduced, modified or eliminated.
            To All Parties:      The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                 box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                      Included               Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included               Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                     Included               Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $385.00                    for months   1   to 3     ;

                   2.   $1,287.00                  for months   4   to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                      NONE    PRO BONO
        Total Fees:                 $3500.00              Total Paid:              $1300.00           Balance Due:         $2200.00
        Payable              $350.00           /month (Months 1         to 3 )
        Payable              $1,150.00         /month (Months 4         to 4 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Attorney Fee $3,500.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                     NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
            B. VALUATION OF COLLATERAL:  NONE
            C. LIEN AVOIDANCE                     NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                        NONE



LF-31 (rev. 10/3/17)                                                             Page 1 of 3
                                         Case 18-19183-EPK               Doc 43 Filed 11/08/18 Page 2 of 3
                                                                          Debtor(s): Robert William Shiel, Jr.                Case number: 18-19183-EPK
                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                           request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                           personam as to any codebtor(s) as to these creditors.
                           Other:
                    Name of Creditor       Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                    Bank United FSB        6799                          Vacant land located at 328 Franklin Road, West Palm Beach,
                 1. 7815 NW 148 Street                                   FL 33405
                    Miami Lakes, FL 33016
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                           NONE
                          The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          Home Point Financial Corp.       8680                         1215 Beach Avenue, North Beach Haven, NJ 08008
                       1. 4849 Greenville Avenue                                        POC 11
                          Dallas, TX 75206
                          Home Point Financial Corp.       5569                               3006 Cullen Lake Shore Drive, Belle Isle, FL 32809
                       2. 4849 Greenville Avenue                                              POC 1
                          Dallas, TX 75206
                          Home Point Financial Corp.       8670                               27 Underwood Drive, West Orange, NJ 75206
                       3. 4849 Greenville Avenue                                              POC 5
                          Dallas, TX 75206
                          Keybank/USB                      7808                               2015 Jeep Wrangler
                       4. 4910 Tiedeman Road                                                  POC 2
                          Brooklyn, OH 44144
                          The Jackson Condominium                                             525 E Jackson Street, Unit 403, Orlando, FL 32801
                       5. Firstservice Residential
                          Florida
                          PO Box 028100
                          Miami, FL 33102
                          Wells Fargo Home Mortgage 8547                                      525 E Jackson Street, Unit 403, Orlando, FL 32801
                       6. Mac X7801-014                                                       POC 7
                          3476 Stateview Blvd
                          Fort Mill, SC 29715
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                             NONE
            B. INTERNAL REVENUE SERVICE:                            NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                               NONE
            D. OTHER:                  NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $20.00       /month (Months      4       to 4 )
                       Pay        $1,170.00      /month (Months      5       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                        NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                       Case 18-19183-EPK                Doc 43 Filed 11/08/18 Page 3 of 3
                                                                         Debtor(s): Robert William Shiel, Jr.               Case number: 18-19183-EPK
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
                          Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                           terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                           herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

               Name of Creditor                           Collateral                          Acct. No. (Last 4 Digits) Assume/Reject
               US Bank                                    2017 Dodge Ram                      2463
            1. PO Box 5229                                POC 10                                                          Assume          Reject
               Cincinnati, OH 45201
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                          Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
                           15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
                           debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
                           allowed unsecured claims. [Broward/Palm Beach cases]
VIII.       NON-STANDARD PLAN PROVISIONS                           NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                               Joint Debtor
  Robert William Shiel, Jr.                                      Date                                                                       Date



  Jeffrey H. Tromberg, Esq.                         November 7, 2018
   Attorney with permission to sign on                       Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                        Page 3 of 3
